Stockton, J.
The errors assigned in this cause, question the correctness of the instructions to the jury, in the court below. The first question presented for our decision is, whether, under the act of January 16th, 1840 (Session Acts, 76), the judgment was a lien on an equitable interest in real estate. On this point, it is sufficient for us to refer to the act of January 19th, 1839 (Laws of Iowa, 74), concerning the construction of statutes. Under the ninth clause of the fifth section of that act, the term “ real estate ” must be construed “ to include lands, tenements, and hereditaments, and all rights thereto, and interest therein.” We infer from *382this language, that the judgment was made a'lien on equitable, as well as legal, interests in real estate. We are confirmed in this view, by the action of tbe legislature, in the act of January 19th, 1846 (Session Acts, 33), which declares that no judgment in the District Court, “ shall be a lien on the .equitable interest of the defendant in real estate, unless said equitable interest appears of record in the county wherein said real estate is situated.” This act, from the time of taking effect, confined the lien of the judgment to the legal interest, and such equitable interest as should appear of record in the county. The question as to the lien of the judgment on after acquired lands, has been settled by the decision of this court, in the case of Harrington v. Sharpe, 1 G. Greene, 131, and in the case of Woods v. Mains, 1 G. Greene, 275.
The only other question for us to decide is, whether the court below erred in instructing the jury, that before the title of the defendant, Stewart, could relate back to tbe date of the judgment of Hood & Abbott, against Webber & Remey, or be regarded as a better title than that of the plaintiff, they must find that Webber had a deed from Isett, conveying to him the legal title to the premises in dispute, for a valuable consideration, duly executed and acknowledged, at or before the date of said judgment. We are of opinion, that this instruction of the court, based as it was on the proposition that the deed from Isett to Webber, was invalid unless acknowledged, went too far, and required too much of the defendant. The deed may have been perfect in all its parts, and may have passed the complete legal title to Webber, without being acknowledged. It was certainly necessary for the defendant, in order to make out his case, to show a conveyance from Isett to W ebber, of such title to the premises in dispute, as that the judgment under which he claims, should be a lien upon it; and if the deed was not recorded, as the law requires, it was further necessary that He should charge the defendant with notice of such unrecorded deed. But when the defendant has done this much, he has done all that the law requires of him. The acknowledgment was *383only necessary to admit tbe deed to record, and tbe only effect of recording, is to dispense with notice to the plaintiff. Tbe statute of Iowa (act of 1840, § 31), makes tbe deed valid between tbe parties, and sucb as bave actual notice thereof, Tbe want of tbe acknowledgment, or of tbe proof which may authorize tbe admission of tbe deed to record, does not invalidate tbe deed as between tbe grantor and grantee; and it is good as to all persons who are charged with sucb notice. Tbe acknowledgment and recording of tbe deed, are provisions which tbe law makes for tbe security of creditors and purchasers. They are not essential to tbe validity of tbe deed, as to tbe grantor. Lessee of Sicard v. Davis, &c., 6 Peters, 135.
We can, therefore, come to no other conclusion, than that tbe District Court erred in requiring tbe defendant to show that tbe deed from Isett to Webber, had been acknowledged, A conveyance from Isett was valid, and passed tbe legal title to Webber, Avithout acknoAvledgment. Isett may bave parted with all bis interest, and tbe same may bave become Avholly and completely vested in Webber, without an acknowledgment of tbe deed. It is, however, contended by tbe counsel for plaintiff, that tbe judgment of tbe District Court should not be reversed, even if there Avas error in tbe instruction of tbe court, as to tbe acknoAvledgment of tbe deed, because that point was immaterial, and if tbe instruction of tbe court bad been to tbe effect that tbe deed was valid without acknowledgment, tbe verdict of tbe jury must still bave been tbe same. It is true, that a judgment will not be reversed for an erroneous instruction by tbe court beloAV, on an immaterial point. But we cannot undertake to say, that tbe question was immaterial to tbe issue of tbe cause, nor that tbe verdict of tbe jury might not bave been different, bad tbe proper effect been given by tbe instructions of tbe court, to tbe unacknowledged deed. Tbe burden of proof lay on tbe defendant, to show a title or interest in tbe premises in Webber, on which tbe judgment was a lien. Isett is tbe only witness whose testimony goes to this point, and be says that tbe sale to Webber was “ about tbe year 1841 or 1842.” Tbe ques*384tion. of time was, therefore, one for the jury to decide, and . we cannot say that they might not have found from this evidence, that Webber had an interest in the premises on which the judgment was a lien at the time of its rendition; nor, if they had so found, that it would have been the duty of the court to disturb 'the verdict.
The judgment is reversed.